UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                              Airman JONATHAN D. TOMPKINS
                                   United States Air Force

                                               ACM 38571

                                             12 March 2015

         Sentence adjudged 6 January 2014 by GCM convened at Minot Air Force
         Base, North Dakota. Military Judge: William C. Muldoon (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 26 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Jonathan D. Legg.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                                 ALLRED, HECKER, and TELLER
                                    Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.




PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court